Case 1:17-cv-01030-PGG-DCF Document 161 Filed 03/01/19 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STARR SURPLUS LINES INSURANCE

COMPANY and HOUSTON CASUALTY
COMPANY, ORDER

Plaintiff, 17 Civ, 1030 (PGG)
-against-
CRF FROZEN FOODS, LLC,

Defendant.

 

 

PAUL G. GARDEPHE, U.S.D.J.:

It is hereby ORDERED that trial on the Phase J issues in this matter will
commence on Monday, July 15, 2019 at 9:30 a.m. in Courtroom 705 of the Thurgood
Marshall United States Courthouse. Pre-trial submissions! are due by June 14, 2019,
Any responsive papers are due by June 24, 2019.

It is further ORDERED that a final pretrial conference will be held on
Friday, July 12, 2019 at 10:00 a.m.

Dated: New York, New York

March 1, 2019
SO ORDERED.

fod Papo A

Paul G, Gardephe”
United States District Judge

 

! Pretrial submissions should include the materials listed in Sections X.A, X.C, and X.D of this
Court’s Individual Rules of Practice in Civil Cases.

 
